Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contentions that the trial court erred in admitting rebuttal evidence, that the prosecutor failed timely to disclose two letters written by defendant, containing threats of harm to the victim, that proof of arson in the first degree was legally insufficient, that the jury verdict was contrary to the weight of evidence, and that defendant was denied the effective assistance of counsel. Also without merit are defendant’s claims that the indictment was defective because it failed to allege liability as an accomplice or that amendment of the indictment during the trial to include a charge of accomplice liability changed the theory of prosecution (see, People v Duncan, 46 NY2d 74, 79-80, cert denied 442 US 910; People v Ralston, 112 AD2d 758, 759, lv denied 66 NY2d 766). The trial court did not abuse its discretion in admitting four photographs of the victim taken while he was being treated at the prison infirmary. The photographs, though depicting gruesome burn injuries, were relevant on the issue of intent and in connection with medical testimony concerning the nature of the injuries (see, People v Brakefield, 156 AD2d 1004; People v Reilly, 155 AD2d 961, lv denied 75 NY2d 923). We also perceive no reason to disturb the suppression court’s determination that an independent basis existed for an in-court identification of defendant by prosecution witnesses Bell and David (see, People v Dukes, 156 AD2d 959, lv denied 75 NY2d 918).
Timely objection was not raised to any of the instances of *968claimed prosecutorial misconduct; thus, that issue was not preserved for our review (CPL 470.05 [2]). We note, in any event, that the record does not support the claims of misconduct. (Appeal from judgment of Cayuga County Court, Corning, J.—murder, second degree.) Present—Callahan, J. P., Denman, Green, Balio and Lowery, JJ.